Citation Nr: 0817809	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-13 494 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for an anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's anxiety disorder produces occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but no more.

2.  In June 1992 and October 2000 rating decisions, the RO 
denied service connection for PTSD; the veteran did not 
disagree and these decisions became final.

3.  The October 2000 rating decision is the last final denial 
of service connection for PTSD on any basis.

4.  The evidence associated with the claims file since the 
October 2000 rating decision, when considered with previous 
evidence of record, relates to previously unestablished facts 
that are necessary to substantiate the claim of service 
connection for PTSD, and has a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no more, for an anxiety disorder have been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 
4.130, Diagnostic Code (DC) 9400 (2007).

2.  The October 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  Evidence received since the RO's October 2000 rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed him of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
veteran should provide, including medical and lay statements 
describing the effects of the disabilities, informed him that 
it was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him to send any additional evidence that pertains to 
his claim.  

The March 2006 letter also provided the veteran with notice 
of the disability rating regulations and how effective dates 
are assigned.  Further, post-adjudicatory notice, by way of 
the April 2006 statement of the case, informed him of the 
criteria required to warrant an increased disability rating 
for anxiety disorder.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, private medical treatment records, 
and lay statements have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded a VA 
examination in March 2006 as part of this claim.  38 C.F.R. § 
3.159(c) (4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Increased Rating for Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication, 
warrant a 10 percent disability rating.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events. 

A 50 percent disability rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

In this decision, the Board has not considered the rating 
criteria in the General Rating Formula for Mental Disorders 
as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or 
symptoms "like or similar to" the veteran's PTSD symptoms 
in determining the appropriate schedular rating assignment, 
and, although noting which criteria have not been met, has 
not required the presence of a specified quantity of symptoms 
in the Rating Schedule to warrant the assigned rating for 
PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The GAF Scale score is based on all of the veteran's 
psychiatric impairments.  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  

A 61 to 70 GAF Scale score indicates some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

A September 2004 VA psychology consultation report reveals 
that the veteran reported anxiety, frequent (but not daily) 
panic attacks, depression, crying spells, distractibility, 
helplessness, social isolation, and disrupted eating and 
sleeping patterns.  He also reported a history of self-
injurious behavior, and acknowledged suicidal wishes.  The 
examiner noted that the veteran's mood was anxious and 
depressed.  The examiner diagnosed an anxiety disorder, PTSD, 
and major depression, and assigned a GAF score of 54.

A March 2005 private psychiatric report reveals that the 
veteran reported frequent nightmares, insomnia, depressed 
mood, decreased appetite, and decreased motivation.  He 
reported that his irritability and lack of motivation to 
leave the house caused his divorce.  The psychiatrist 
provided diagnoses of major depression and PTSD, and assigned 
a GAF score of 50 for the previous year.

A May 2005 letter from an acquaintance of the veteran 
indicates that the veteran was solitary, aggressive, and 
depressed.  The statement reveals that he locked himself in 
his room and did not speak for hours.

An August 2005 VA psychiatry report notes that the veteran 
has a poor memory and forgot the appointment.  He reported 
panic attacks, crying spells, anxiety, ill humor, general 
weakness, headache, and dizziness.  The psychiatrist noted 
that the veteran displayed poor concentration and anxious 
mood.  The psychiatrist diagnosed the veteran with 
generalized anxiety disorder and assigned a GAF score of 60.   

A February 2006 private psychiatric evaluation report reveals 
that the veteran reported restlessness, hostility, bad humor, 
lack of desire and energy, sleep impairment, and nightmares.  
The psychiatrist provided diagnoses of recurrent major 
depression and PTSD, and assigned a GAF score of 50.

The veteran underwent a VA PTSD examination in March 2006.  
He reported nightmares, difficulty sleeping, irritability, 
and anger.  The examiner noted that the veteran's thought 
process was logical and relevant, and that his mood was good.  
The examiner noted that the veteran did not have panic 
attacks, had not had any episodes of violence, and had normal 
memory.  The examiner provided a diagnosis of anxiety 
disorder, and assigned a GAF score of 70.

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected anxiety disorder has 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, panic attacks, 
social isolation, decreased motivation, feelings of 
helplessness, chronic sleep impairment, poor concentration, 
irritability, and anger.  His depression, anxiety, chronic 
sleep impairment, irritability, and anger have been 
documented in various psychiatric reports.

The Board observes that the veteran's GAF scores have been 
reported as ranging between 50 and 70.  His most recent GAF 
score was reported as 70 in March 2006.  However, previous 
GAF scores assigned to the veteran ranged from 50 to 60, with 
a GAF score of 50 noted in February 2006.  Therefore, it 
appears that the GAF score of 70 assigned at the March 2006 
VA examination does not comport with the remainder of the 
evidence.  

As previously noted, a GAF score of 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A GAF score of 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The veteran's anxiety disorder symptoms have not manifested 
occupational and social impairment with reduced reliability 
and productivity as required for a higher disability rating 
of 50 percent under DC 9400.  There is no evidence of 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  For these reasons, the Board finds that the 
criteria for a disability rating higher than 30 percent for 
service-connected anxiety disorder have not been met.  

New and Material Evidence to Reopen PTSD Claim

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a June 1992 rating decision, the RO denied 
the veteran's claim for service connection for PTSD on the 
basis that his PTSD diagnosis was not confirmed upon VA 
examination, and that the stressors identified were vague and 
difficult to verify.  In an October 2000 rating decision, the 
RO again denied the veteran's claim of service connection for 
PTSD on the basis that there was a lack of a confirmed 
diagnosis and insufficient information to verify the 
stressors.  

Notice of this decision was issued on October 25, 2000.  
Because the veteran did not submit a notice of disagreement 
with the October 2000 rating decision within one year of 
issuance of notice of the decision, the October 2000 decision 
denying service connection for PTSD became "final" under 38 
U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the October 2000 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed October rating 
decision is new and relates to the question of whether the 
veteran has a current diagnosis of PTSD, as well as the 
question of the existence of verifiable stressors.  
Specifically, March 2005 and February 2006 private treatment 
records reveal a diagnosis of PTSD.  Also, the veteran 
submitted stressor information in May 2005.  

The Board finds that this additional evidence showing 
diagnoses of PTSD and containing more specific information 
regarding the veteran's alleged stressors raises a reasonable 
possibility of substantiating his claim.  Consequently, VA 
has received new and material evidence to reopen the claim of 
service connection for PTSD, and the claim is reopened.  38 
U.S.C.A. §5108; 38 C.F.R. §3.156(a). 



ORDER

A 30 percent rating, but no more, for an anxiety disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.


REMAND

Having reopened the claim of entitlement to service 
connection for PTSD, the Board finds that a remand is needed.  
Specifically, the veteran contends that he currently suffers 
from PTSD as a result of his experiences in Vietnam.  

While he reports that he served in B Company, 1st Battalion, 
50th Mechanized Infantry, in the province of Phan Thiet, the 
DD 214 indicates that he served in B Company, 1st Battalion, 
22nd Infantry in Vietnam from February 26, 1970 to April 20, 
1971.  

With respect to stressors, the veteran has asserted that in 
May 1970, a vehicle traveling behind him hit a land mine.  He 
reports that he witnessed the driver of that vehicle without 
his left arm, and the machine gunner with a serious head 
wound.  He reports that the vehicle exploded and they were 
unable to save the driver.  

The veteran also states that in July 1970, his company 
received automatic gunfire while on patrol and a man in front 
of him was wounded in the legs.  

The veteran also states that the vehicle he was sitting in 
while on guard duty was hit by sniper fire.  It is unclear 
when this incident occurred, as he first stated that it 
occurred at the end of July 1970, but then stated that it 
occurred months after the patrol incident.

A review of the veteran's claims file reveals that the RO has 
not obtained his service personnel records and did not 
attempt to verify his stressors by referral to the U.S. Army 
and Joint Services Records Research Center (JSRRC).  However, 
he has indicated his unit assignment, the approximate 
location and approximate dates of several in-service 
stressors.  The unit records of B Company, 1st Battalion, 22nd 
Infantry for May 1970 and July 1970, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
service personnel records and confirm his 
unit assignment and location within 
Vietnam in May and July 1970.

2.  The RO should request that JSRRC 
attempt to verify the stressors as 
outlined above, including obtaining unit 
histories and any reports of injuries or 
deaths of members of the veteran's company 
and/or unit in May and July 1970.  

3.  Then, the RO should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


